Exhibit 10.2

 

EXECUTION VERSION

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Sponsored Research Agreement

This Sponsored Research Agreement (this “Agreement”), dated as of June 7, 2018
(the “Effective Date”), is made by and between the Broad Institute, Inc.
(“Broad”), a non-profit Massachusetts corporation, with a principal office at
415 Main Street, Cambridge, MA 02142, and Editas Medicine, Inc. (“Company”), a
Delaware corporation, with a principal office at 11 Hurley Street, Cambridge,
Massachusetts 02141.  Each of Broad and Company may be referred to herein as a
“Party” or together as the “Parties.”

 

RECITALS

 

WHEREAS, Broad conducts research in the field of genomic medicines for the
prevention or treatment of human disease; and

 

WHEREAS, Company wishes to obtain an option to negotiate a license under certain
intellectual property rights that may emerge from such research, pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.          DEFINITIONS

1.1.       Defined Terms. All terms set forth in the attached Schedule 1
(Defined Terms) shall have the meanings ascribed to them in Schedule 1 or in the
Sections set forth opposite such terms in Schedule 1.

2.          RESEARCH

2.1.       Generally. Broad shall use Research Funding for the sole purpose of
funding research useful or relevant to genome editing in the field of genomic
medicines for the prevention or treatment of human disease pursuant to the terms
of this Agreement (such research in the field of genomic medicines to the extent
funded by Research Funding, the “Sponsored Research”).  Subject to the
foregoing, Broad shall have sole discretion over the selection, planning and
performance of the Sponsored Research, and over allocation of the Research
Funding to the Sponsored Research; provided,  however that the Sponsored
Research shall not include human germline modification, including intentionally
modifying the DNA of human embryos or human reproductive cells.

2.2.       Periodic Reports.  If Broad conducts Sponsored Research during a
[**], then, upon Company’s request, Broad and Company shall meet no more
frequently than [**] within [**] days after the end of such [**], during normal
business hours, either in person or by telephone, as reasonably requested by
Company, to discuss the research within the Sponsored Research.  Broad shall
present at such meeting a summary of the research (categorized by Broad by
principal investigator and objective) and the results of such research since the
prior such meeting.  If Broad conducts Sponsored Research during a





1

--------------------------------------------------------------------------------

 



 

[**], then Broad shall make each such principal investigator available to meet
with Company, upon reasonable advance notice and during normal business hours,
either in person or by telephone, as reasonably requested by Company, but no
more frequently than [**], to discuss the research within the Sponsored Research
conducted by or under the supervision of such principal investigator and such
principal investigator’s assessment of the progress and objectives of his or her
research.  If Broad conducts Sponsored Research during a [**], then, upon
Company’s request, Broad shall provide Company, within [**]days after the end of
such [**], with a written report identifying the research (by principal
investigator and objective) within the Sponsored Research and summarizing the
results of such research since the prior such [**] report or the Effective Date
in the case of the first such [**] report.  All reports and other information
provided by Broad to Company in accordance with this Section 2.2 shall be
referred to herein as “Reports of Broad.”

2.3.       Disclosure of Inventions. During the Term, Broad shall disclose to
Company in writing any patentable invention that is conceived and reduced to
practice by Broad in the performance of the Sponsored Research reasonably
promptly after the Office of Strategic Alliances and Partnering of Broad is
informed of such patentable invention (each such patentable invention and any
patent rights therein an “Invention,” and each such written disclosure a
“Disclosure Notice”).

2.4.       Option to Negotiate a License Agreement.

2.4.1.    Exclusive Option. Broad grants to Company, on an
Invention-by-Invention basis, an exclusive first option (the “Company License
Option”) during the Option Period for such Invention to negotiate a license
agreement (“Invention License Agreement”) to obtain a non-exclusive or exclusive
license, as requested by Company and permitted in accordance with Broad’s
institutional policies in effect at such time, under the intellectual property
rights in each Invention that are Controlled by Broad (the “Optioned IP”), to
research, develop, make, have made, use, sell, have sold, offer for sale, import
and export products covered by such Inventions.  “Controlled” shall mean, as to
any intellectual property right, the possession (whether by ownership or
license, other than by a license granted pursuant to this Agreement, or by right
under an inter-institutional agreement or other arrangement) by Broad of the
ability to grant to Company access, ownership, a license or a sublicense as
required herein to such intellectual property right, without (a) violating the
terms of any agreement or other arrangement with any Third Party in existence as
of the time Broad would be required hereunder to grant Company such access,
ownership, license or sublicense, and (b) violating any law or regulation. If at
the time of providing a Disclosure Notice, Broad does not have the right to
license the interests of an academic institution that is not a Participating
Institution (as defined below) in the applicable Optioned IP by virtue of a
pre-existing agreement between Broad and such academic institution, then Broad
shall make good faith efforts to secure an inter-institutional agreement with
such academic institution within [**] days after the date of filing of the first
patent application (provisional or utility) covering the applicable Invention
pursuant to which Broad would acquire the exclusive right to license such
interests in the Optioned IP (or the right to license such interests in the
Optioned IP non-exclusively if Company requests a non-exclusive license from
Broad) on





2

--------------------------------------------------------------------------------

 



 

reasonable terms. Where the grant of access, ownership, a license or a
sublicense would result in any payment or other obligations to a Third Party,
“Controlled” requires a written undertaking of Company to take over any payments
or other obligations resulting from Company’s use of the respective intellectual
property right. “Third Party” shall mean any individual or entity other than the
Parties and their Affiliates. For the avoidance of doubt, each Company License
Option is a separate option; however, if Company exercises more than one Company
License Option, Broad will consider reasonably a request by Company to group
Inventions related by subject matter or field of use into a single Invention
License Agreement to be negotiated and agreed by the Parties; provided that
Broad’s consideration of such request will be determined by factors including
but not limited to the economic terms related to a license under any Optioned
IP.

2.4.2.    Option Exercise. With respect to each Company License Option, to
exercise such Company License Option, Company shall give written notice (an
“Option Notice”) of the exercise of such Company License Option within [**]
calendar days following Company’s receipt of the applicable Disclosure Notice
(such period as it may be extended in accordance with the terms of this
Agreement, the “Option Period”).  In the event that Company exercises a Company
License Option during the Option Period, then, subject to Section 2.4.3
(Participating Institution Approval), during the period beginning on the date of
the Option Notice and ending on the date that is [**] calendar days thereafter
(the “Negotiation Period”), the Parties shall negotiate in good faith an
Invention License Agreement for fair market value on terms consistent with
Broad’s standard agreements with industry licensees. If, no later than the end
of [**] calendar days following Company’s receipt of the applicable Disclosure
Notice, Company notifies Broad in writing that Company has a possible interest
in exercising the Company License Option and agrees to pay the out-of-pocket
costs of preparing a patent application covering the Invention that is the
subject of such Disclosure Notice (such written notice, the “Extension Notice,”
and such costs, the “Prosecution Costs”), the Option Period shall be extended so
that it expires on the date that is [**] calendar days after the date of the
first filing of the first patent application (provisional or utility) covering
such Invention.  If after providing an Extension Notice, Company fails to pay
any portion of the applicable Prosecution Costs within [**] calendar days after
presentation of an invoice therefore (including reasonably detailed back-up for
the charges shown thereon), then the applicable Option Period and applicable
Company License Option shall terminate immediately upon written notice to
Company by Broad.  Any such non-payment of Prosecution Costs in any calendar
year shall be considered a material breach of this Agreement.  Company shall not
have the right to prepare, file, prosecute or maintain any Optioned IP;
provided,  however, that during an Option Period, Broad shall permit Company to
review and comment on any draft patent application covering an Invention subject
to the applicable Company License Option, on the express condition that Company
will not propose any claim amendment or new claim that it believes, or has
reason to believe, would result in the addition of new inventor(s) to the
application in question. Broad will consider reasonably a request by Company to
group Inventions related by subject matter or field of use into a single patent
application; provided,  however, that the decision on the content of any patent
application shall





3

--------------------------------------------------------------------------------

 



 

remain solely Broad’s.  All information provided by Broad regarding a patent
application in accordance with the terms of this Section 2.4.2 (Option Exercise)
shall be referred to herein as “Application Information.”

2.4.3.    Participating Institution Approval. If, pursuant to that certain
Operating Agreement by and among the Massachusetts Institute of Technology,
President and Fellows of Harvard College, the Eli and Edythe Broad Foundation
and Broad, dated as of July 1, 2009 (the “Operating Agreement”), the approval of
a Third Party subject to the Operating Agreement (a “Participating Institution”)
is required before the execution of a given Invention License Agreement for
which Company has exercised the Company License Option, Broad shall request such
approval in accordance with the Operating Agreement.

2.4.4.    Retained Rights and Third Party Rights. Each Company License Option
and any subsequent Invention License Agreement shall be subject to (a) Broad’s
right, retained on behalf of itself and all other non-profit institutions and
government agencies, to make, use, perform and practice the subject matter
described or claimed in any patent rights under the applicable Inventions for
non-commercial research, teaching and educational purposes, including within the
field of the Invention License Agreement; provided,  however, that sponsored
research funded by a commercial entity shall be considered non-commercial
research for purposes of this Section 2.4.4 (Retained Rights and Third Party
Rights); and (b) the applicable rights and requirements of the United States
government, and obligations of Broad, as set forth in 35 U.S.C. §§ 200-212 and
the regulations promulgated thereunder, as amended, or any successor statutes or
regulations, and, to the extent applicable, the requirement that any product
under an Invention License Agreement used or sold in the United States be
manufactured substantially in the United States (see 35 U.S.C. §202 et seq. and
regulations pertaining thereto).

2.4.5.    Termination of Option. If Company fails to exercise a Company License
Option during the Option Period for such Company License Option or, having
exercised the Company License Option, the Parties do not execute an Invention
License Agreement within the Negotiation Period, then (a) such Company License
Option shall be deemed to have expired with respect to the applicable Invention,
and (b) Broad shall have no further obligations to Company with respect to such
Invention and may develop and commercialize such Invention itself or with or
through Third Parties without restriction.

2.5.       Intellectual Property Rights. Nothing in this Agreement shall be
construed to confer any rights upon Company by implication, estoppel, or
otherwise as to any intellectual property rights of Broad or any other entity,
with the exception of those rights expressly granted to Company in this
Agreement.  Company shall not, either itself or with or through any Third Party,
practice any Inventions except to the extent permitted under an Invention
License Agreement executed by the Parties.





4

--------------------------------------------------------------------------------

 



 

3.          PAYMENTS

3.1.       Payment for Sponsored Research. In consideration for the option
granted by Broad to Company under this Agreement, Company shall pay to Broad the
Research Payments set forth in Schedule 2 (Research Funding Payments) (the
“Research Funding”) in the manner set forth in this Section 3 (Payments).

3.2.       Notice. Company shall notify Broad of any payment due to Broad under
Section 3.3 (Achievement of Value Triggers) no later than [**] days after the
applicable Trigger Date.  Such notice shall include the date of such Trigger
Date and a determination of the Average Market Capitalization as of such Trigger
Date. In addition, Company shall notify Broad in writing of a Company Sale prior
to the Company Sale Date. Such notice shall include a determination of the value
of the payment due to Broad under Section 3.4 (Payment in the Event of a Company
Sale).

3.3.       Achievement of Value Triggers. No later than [**] days following a
Trigger Date, Company shall pay to Broad the payment indicated in the column
labeled “Research Payment” in Schedule 2 (Research Funding Payments) (each such
payment a “Research Payment”) opposite the Trigger Date Value Trigger associated
with such Trigger Date. Each Research Payment shall become due and payable under
this Agreement, if at all, a maximum of one (1) time, and all Research Payments
are nonrefundable and non-creditable. For the avoidance of doubt, more than one
Research Payment may become due and payable based on the Average Market
Capitalization determined on any single Trigger Date. By way of example under
the immediately preceding sentence, if the Average Market Capitalization on the
first Trigger Date is $[**], then Company shall pay to Broad aggregate Research
Payments equal to $[**].  Notwithstanding anything to the contrary in this
Agreement, except with respect to the first two Research Payments under this
Agreement, Company shall not be required to pay to Broad any Research Payment
that is otherwise due and payable if Company represents and warrants to Broad in
writing promptly following the applicable Trigger Date that as of such Trigger
Date none of Company, its Affiliates or its sublicensees are researching,
developing or commercializing any Applicable Product, provided that if any of
Company, its Affiliates or its sublicensees subsequently resumes the research,
development or commercialization of an Applicable Product following such Trigger
Date and prior to the [**] anniversary of the Effective Date, then Company shall
provide to Broad a written notice of such resumption and shall pay the
applicable Research Payment(s) to Broad no later than [**] days following the
date of such resumption.

3.4.       Payment in the Event of a Company Sale. If Company undergoes a
Company Sale prior to the [**] anniversary of the Effective Date, then (a) Broad
shall receive the applicable Company Sale Research Payment no later [**] and (b)
no further Research Payment shall become due and payable under this Agreement.
With respect to any (i) Company Sale or (ii) Asset Sale to an Affiliate of
Company, Company shall cause the acquirer, successor, assignee or licensee of
Company or of Company’s assets, as applicable, to assume Company’s obligations
hereunder.

3.5.       Manner and Timing of Payment of Research Payments. Subject to Section
3.5.1 (Payment in [**]), any Research Payment provided herein that is payable
with respect to a Trigger





5

--------------------------------------------------------------------------------

 



 

Date and that is not paid in connection with a Company Sale pursuant to Section
3.4 (Payment in the Event of a Company Sale), shall be paid by Company in cash
or by issuance of a Promissory Note in the aggregate principal amount of such
Research Payment, which Promissory Note shall be issued to Broad (or its
designee(s) in accordance with Section 3.6.1 (Designation of Recipient of
Notes)) no later than [**] days after the applicable Trigger Date.

3.5.1.    Payment in [**]. In the event that Company is able [**] to issue
shares of Common Stock [**] in full or partial satisfaction of a Research
Payment, Company may, upon notice to Broad, issue such shares of Common Stock
[**] no later than [**] days after the applicable Trigger Date to satisfy the
obligation to pay such Research Payment (or any portion thereof) in lieu of the
issuance of a Promissory Note. If Company does not pay the entire Research
Payment with the issuance of such shares of Common Stock in accordance with this
Section 3.5.1 (Payment in [**]), it shall issue a Promissory Note for the value
of such Research Payment minus the value of the shares of Common Stock issued
pursuant to this Section 3.5.1 (Payment in [**]) in partial satisfaction of such
Research Payment. The dollar value of any shares of Common Stock issued pursuant
to this Section 3.5.1 (Payment in [**]) shall equal the product of (x) the
number of shares of Common Stock issued multiplied by (y) [**].

3.5.2.    Payments in Cash. Notwithstanding the foregoing, any Research Payment
that is payable pursuant to Section 3.4 (Payment in the Event of a Company Sale)
must be paid solely in cash.

3.5.3.    Initial Research Payments. Notwithstanding anything to the contrary in
this Agreement, the Parties acknowledge and stipulate that (i) the Effective
Date is deemed to be the Trigger Date with respect to the first two (2) Value
Triggers of  $[**] (the “Initial Trigger Date”),  (ii) the Company shall issue a
Promissory Note to Broad as payment for each such Research Payment (the “Initial
Notes”) and (iii) the Company is not required to give the notice contemplated by
Section 3.2 of this Agreement to Broad in connection with the achievement of the
first two Value Triggers. The Promissory Note issued with respect to the $[**]
Value Trigger will reflect the maturity and interest terms set forth in Section
3.6.2 (Installments; Interest; Prepayment; Transfer). Notwithstanding anything
to the contrary in this Agreement, the Promissory Note issued with respect to
the $[**] Value Trigger will have a Maturity Date that is three hundred (300)
days following the Effective Date and will accrue interest beginning on the date
that is one hundred and fifty-one (151) days following the Effective Date.

3.6.       Issuance and Payment of Notes.

3.6.1.    Designation of Recipient of Notes. Company shall issue all Promissory
Notes issuable to Broad in accordance with Section 3.5 (and any Note Shares
issuable in payment thereof in accordance with Section 3.6.3 (Payment of Note
with Shares)) to Broad in the names of Broad or its designees upon instruction
by Broad and in accordance with such instructions. Except for the Initial
Trigger Date, the instructions contemplated by the foregoing sentence must be
provided to Company





6

--------------------------------------------------------------------------------

 



 

by Broad within [**] days after the applicable Trigger Date. In the event such
instructions are not received by [**] days after the applicable Trigger Date,
Company shall issue the Promissory Notes (and any Note Shares issuable in
payment thereof in accordance with Section 3.6.3 (Payment of Note with Shares))
to Broad. Broad and any designee of Broad pursuant to this Section 3.6.1
(Designation of Recipient of Notes) that receives a Promissory Note are
individually referred to as a “Noteholder” and collectively as the
“Noteholders.”

3.6.2.    Installments; Interest; Prepayment; Transfer.

3.6.2.1.    Installments. Subject to Section 3.5.3 (Initial Research Payments),
Company shall pay the principal and any accrued interest under any Promissory
Note in one or more installments (each an “Installment”) over the period
beginning on the Issuance Date of such Promissory Note and ending one hundred
and fifty (150) days following such Issuance Date (each such end date, the
“Maturity Date” for such Promissory Note).

3.6.2.2.    Interest; Prepayment; Transfer. Subject to Section 3.5.3 (Initial
Research Payments), the principal amount under each Promissory Note shall accrue
interest from the Issuance Date of such Promissory Note at the rate of four and
eight-tenths percent (4.8%). Company may prepay any Promissory Note at any time,
upon at least [**] business days’ prior notice to the Noteholder of such
Promissory Note, by paying to such Noteholder an amount in cash equal to any
principal and accrued interest remaining unpaid under such Promissory Note, with
interest calculated to the business day immediately prior to such
payment.  Promissory Notes are not transferable.  Interest on the Promissory
Notes shall be computed on the basis of a year of 365 days for the actual number
of days elapsed.

3.6.3.    Payment of Note with Shares. Company may elect to pay all or a portion
of any outstanding Promissory Note by conversion of principal and accrued
interest thereunder to shares of Common Stock [**] (“Note Shares”) in accordance
with this Section 3.6.3 (Payment of Note with Shares), provided that such Note
Shares are covered by [**].  Except for any settlement of the Initial Notes in
Note Shares within [**] days of the Effective Date, the Company shall notify the
Noteholder of its election with regard to the payment of a Promissory Note with
Note Shares at least [**] business days prior to the issuance of any such Note
Shares.  For purposes of this Section 3.6.3 (Payment of Note with Shares), Broad
and Company agree that the days between December 24th of a given year and
January 1st of the following year, inclusive, are not considered business days.
If Company elects to pay all or a portion of any Promissory Note by issuing Note
Shares, then Company shall issue a number of Note Shares equal to the quotient
determined by dividing a dollar value equal to all or a portion of the
outstanding principal plus accrued





7

--------------------------------------------------------------------------------

 



 

interest on such Promissory Note by [**]. Following such payment, Company shall
promptly notify the Noteholder of the applicable Promissory Note of the number
and dollar value of the Note Shares that are [**] that shall be considered
payment of the applicable Promissory Note and that shall be considered payment
of interest accrued on the principal amount of such Promissory Note, and the
principal amount of such Promissory Note remaining unpaid and the unpaid accrued
interest on such Promissory Note. All expenses related [**] of the Note Shares
shall be borne by Company.

3.6.4.    Calculation of Unpaid Payments. The principal amount and accrued
interest of the applicable Promissory Note remaining unpaid by Company
immediately after the Noteholders’ receipt of any given Note Shares pursuant to
Section 3.6.3 (Payment of Note with Shares) shall equal the original principal
amount and accrued interest of the Promissory Note remaining unpaid by Company
with respect to such Promissory Note immediately prior to the date of receipt of
such Note Shares less the product of (a) the number of such Note Shares received
by Noteholders that Company has notified the Noteholder of such Promissory Note
shall be considered payment of the principal or accrued interest, as applicable,
on such Promissory Note times (b) [**].  For purposes of calculating interest on
the principal amount of the Promissory Note remaining unpaid, each payment of a
portion of the principal amount of such Promissory Note shall be deemed to have
occurred on the Trading Day immediately prior to the date of receipt by
Noteholders of Note Shares that Company has notified the Noteholder are
considered payment of the principal amount of such Promissory Note. If any
principal amount of any Promissory Note or accrued interest remains unpaid under
a Promissory Note on the applicable Maturity Date of such Promissory Note as
determined under Section 3.6.2 (Installments; Interest; Prepayment; Transfer),
then Company shall pay all such remaining principal and accrued interest within
[**] business days after such Maturity Date by paying cash to the Noteholder of
such Promissory Note in an amount equal to such unpaid amounts, with interest
calculated to such Maturity Date.

3.6.5.    Payment of Note with Cash. Notwithstanding anything to the contrary
herein, despite any election by Company to pay a Promissory Note in Note Shares,
Company may substitute cash in lieu of Note Shares at any time prior to issuance
of such Note Shares to the Noteholders hereunder. Further notwithstanding
anything to the contrary herein, if Company undergoes a Company Sale or a Change
of Control that is not a Company Sale, then Company (a) shall not issue any
Promissory Note following the date of such Company Sale or Change of Control,
(b) shall pay all payments that are due and payable under Section 3.3
(Achievement of Value Triggers), but with respect to which Company has not
issued a Promissory Note as of the date of such Company Sale or Change of
Control, in cash and (c) shall pay the remaining principal and accrued interest
(which interest shall accrue until the date of payment under this clause (c))
under all existing Promissory Notes in cash within [**] days following the date
of such Company Sale or Change of Control.





8

--------------------------------------------------------------------------------

 



 

3.6.6.    [**].  Notwithstanding the foregoing, [**], Company shall [**] to the
Company [**] referred to in this Agreement. [**] to Company [**] to Company
[**]. Prior to the Effective Date, Broad shall have provided to Company
evidence, in form and substance satisfactory to Company, that Broad’s designees,
if any, have consented to (i) receive a Promissory Note, (ii) deliver a
certificate as required by Section 3.6.8 (Representations and Warranties by
Broad), (iii) provide all requisite information in a timely fashion with respect
to [**] and (iv) [**].

3.6.7.    Representations and Warranties by Company. Company hereby represents
and warrants to Broad that any Note Shares, when issued pursuant to the terms
hereof and of the Promissory Notes, shall, upon such issuance, be duly
authorized, validly issued, fully paid and nonassessable, and be [**].

3.6.8.    Representations and Warranties by Broad. Broad hereby represents and
warrants to Company that as of the Effective Date and as of any Issuance Date:

(a)         Broad is acquiring the Promissory Notes for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof;

(b)         Broad acknowledges that the Promissory Notes and any Note Shares are
not, and shall not be, registered under the Securities Act (provided that the
resale of any such Note Shares shall be [**]), or any state securities laws, and
that the Promissory Notes may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable; and

(c)         Broad has had an opportunity to discuss Company’s business,
management, financial affairs and the terms and conditions of the offering of
the Promissory Notes and any Note Shares with Company’s management and has had
an opportunity to review Company’s facilities.

(d)         Broad has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Company.  Broad acknowledges receipt of copies of Company’s filings
pursuant to the Exchange Act.

(e)         Broad represents that it is an accredited investor (as that term is
defined in Rule 501 of Regulation D under the Securities Act).

In the case of any issuance of Promissory Notes and any Note Shares to any
designee of Broad, Company’s obligation to issue such Promissory Notes and any
Note Shares shall be conditioned on a receipt of a letter from such Person
making the foregoing representations and warranties (with such Person’s name
substituted for Broad therein) as of the date of issuance of such Promissory
Note, and, for clarity, notwithstanding anything to the contrary herein, Company
shall have no obligation to issue any Promissory Notes or any Note Shares to any
designee of Broad unless and until receipt of such letter from such applicable
Person.





9

--------------------------------------------------------------------------------

 



 

3.6.9.    Legends. If Company issues any Note Shares, the certificate(s) (or DTC
account(s), if applicable) representing such Note Shares will contain the
following legend until such time as such Note Shares are registered by Company
under the Securities Act:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, transferred or
otherwise disposed of in the absence of an effective registration statement
under such Act or an opinion of counsel satisfactory to the corporation to the
effect that such registration is not required.”

3.6.10.  Removal of Legend. The legend set forth in Section 3.6.9 (Legends)
shall be removed and the Company shall issue a certificate or book-entry
statement without such legend or any other legend to the holder of the
applicable Note Shares upon which it is stamped or issue to such Noteholder by
electronic delivery at the applicable balance account at the DTC, if (a) such
Note Shares are registered for resale under the Securities Act, (b) such Note
Shares are sold pursuant to Rule 144 under the Securities Act (“Rule 144”) (if
the transferor is not an Affiliate of the Company), or (c) such Note Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions.  Following
the earlier of (i) the receipt of a certificate in the form attached hereto as
Exhibit 3.6.10 from a Noteholder in connection with the resale of Note Shares
pursuant to the effective Registration Statement or (ii) Rule 144 becoming
available for the resale of Note Shares, without the requirement for the Company
to be in compliance with the current public information required under Rule 144
as to such securities and without volume or manner-of-sale restrictions, the
Company shall cause its counsel to issue to the Company’s transfer agent (the
“Transfer Agent”) the legal opinion referred to in the legend set forth in
Section 3.6.9 (Legends). Any fees associated with the issuance of such opinion
or the removal of such legend shall be borne by the Company. Following such time
as a legend is no longer required for certain Note Shares, the Company will no
later than [**] Trading Days following the delivery by a Noteholder to the
Transfer Agent (with notice to the Company) of (i) a legended certificate
representing Note Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer) or (ii) other applicable evidence of ownership (together with such
documentation reasonably required by the Transfer Agent), deliver or cause to be
delivered to such Noteholder a certificate or book-entry statement representing
such Note Shares that is free from all restrictive and other legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in Section
3.6 (Issuance and Payment of Notes).  For the avoidance doubt, in the event that
Note Shares are issued to a Noteholder who desires to dispose of such Notes
Shares in a transaction other than a transaction described in clauses (a) or (b)
of this Section 3.6.10 (Removal of Legend), such Notes Shares may be transferred
but shall retain the legend set forth in Section 3.6.9 (Legends).





10

--------------------------------------------------------------------------------

 



 

3.6.11.  If the Company shall fail to issue to a Noteholder unlegended
certificates or book-entry statements within [**] Trading Days of receipt of all
documents necessary for the removal of the legend set forth above (the “Deadline
Date”), then, in addition to all other remedies available to such Noteholder, if
on or after the Trading Day immediately following the Deadline Date, such
Noteholder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Noteholder of shares of
Common Stock that such Noteholder anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within [**] after
such Noteholder’s request and in such Noteholder’s sole discretion, either (i)
pay cash to the Noteholder in an amount equal to such Noteholder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate or book-entry statement (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Noteholder a certificate(s) or book-entry
statement representing such shares of Common Stock and pay cash to the
Noteholder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (x) such number of shares of Common Stock, times (y) [**].

3.6.12.  Limit on Issuance of Common Stock. In no event shall Company issue to
the Noteholders shares of Common Stock (i) if and to the extent that such
issuance would result in a change of control (within the meaning of NASDAQ
Listing Rule 5635(b) as amended from time to time), or (ii) if and to the extent
such issuance would result in the issuance of more than 19.9% of the Common
Stock, for the purposes of the NASDAQ Listing Rule 5635(d)(1), as amended from
time to time.

3.7.       Cash Payment Instructions.  All cash payments to Broad under this
Agreement shall be made by Company by wire transfer to the following bank
account of Broad, or such other bank account as notified by Broad to Company
from time to time:

Bank Name:

[**]

Account Name:

The Broad Institute Inc.

 

[**]

Account Number:

[**]

Wire ABA:

[**]

ACH ABA:

[**]

SWIFT Code:

[**]

 

Each payment should reference this Agreement and identify the obligation under
this Agreement that the payment satisfies.

3.8.       Payments in U.S. Dollars.  All cash payments due under this Agreement
shall be payable in United States dollars in immediately available funds.

3.9.       Late Payments. Any payments by Company other than payments in the
form of Promissory Notes (which are governed by Section 3.6 (Issuance and
Payment of Notes)) that are not paid on or before the date such payments are due
under this Agreement shall bear interest at the lower of (a) [**] percent
([**]%) per month and (b) the maximum rate allowed by





11

--------------------------------------------------------------------------------

 



 

law.  Interest shall accrue beginning on the first day following the due date
for payment and shall be compounded [**].  Payment of such interest by Company
shall not limit, in any way, Broad’s right to exercise any other remedies Broad
may have as a consequence of the lateness of any payment.

3.10.     Withholding and Similar Taxes. All amounts to be paid to Broad
pursuant to this Agreement shall be without deduction of exchange, collection,
or other charges, and specifically, without deduction of withholding or similar
taxes imposed on Company or other government imposed fees or taxes imposed on
Company.

3.11.     Non-Circumvention. Company shall not undertake any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities, or any other voluntary action for the purpose of avoiding the
observance or performance of its obligations under this Agreement. Broad shall
not undertake any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action for the
purpose of avoiding the observance or performance of its obligations under this
Agreement.

4.          CONFIDENTIALITY

4.1.       Use and Disclosure of Confidential Information.   During the Term and
for [**] years thereafter, Company shall not (A) disclose any (i) Invention or
Disclosure Notice or the information disclosed therein, (ii) information about
or agreement generated during the negotiation of any Invention License Agreement
or (iii) Application Information or Reports of Broad or information contained
therein ((i), (ii) and (iii) collectively, “Confidential Information of Broad”)
or (B) use any Confidential Information of Broad, except as necessary to
exercise its rights and perform its obligations with respect to the exercise of
a Company License Option and the negotiation of an Invention License Agreement,
subject, in each case (A) and (B), to any right of Company to use or disclose
such Invention (and information related thereto) and related Application
Information and Reports of Broad under the terms of an executed Invention
License Agreement for such Invention.  During the Term and for [**] years
thereafter, Broad shall not (I) disclose any (a) Option Notice or Extension
Notice or the information disclosed therein or any (b) information about or
agreement generated during the negotiation of any Invention License Agreement
((a) and (b) collectively, “Confidential Information of Company”) or (II) use
any Confidential Information of Company, except as necessary to exercise its
rights and perform its obligations with respect to the exercise of a Company
License Option and the negotiation of an Invention License Agreement, subject,
in each case (I) and (II), to any right of Broad to use or disclose the terms of
an executed Invention License Agreement in accordance with the provisions
thereof.  For purposes of this Agreement, Confidential Information of Broad and
Confidential Information of Company are referred to as “Confidential
Information” of a Party. Each Party has the right to disclose Confidential
Information of the other Party without such other Party’s prior written consent,
to the extent and only to the extent reasonably necessary, to its directors,
officers, employees, consultants and agents (collectively, “Representatives”)
who have a need to know such Confidential Information in order to exercise such
Party’s rights and perform its obligations with respect to the exercise of a
Company License Option or to the negotiation of any Invention License Agreement
and who are advised of such Party’s obligation of confidentiality and non-use
hereunder.  A Party shall be responsible for the compliance of its
Representatives with such





12

--------------------------------------------------------------------------------

 



 

Party’s obligations of confidentiality and non-use hereunder.  Notwithstanding
any other provisions herein, Confidential Information of a Party does not
include information which (1) was known to the receiving Party prior to the time
of disclosure; (2) is at the time of disclosure hereunder, or later becomes,
public knowledge through no fault or omission of the receiving Party; (3) is
obtained by the receiving Party from a Third Party that, to the knowledge of the
receiving Party at the time of obtaining the Confidential Information, does not
have an obligation of confidentiality to the disclosing Party; or (4) has been
independently developed by employees, subcontractors, consultants or agents of
the receiving Party without the aid, application or use of such information, as
evidenced by contemporaneous written records.

4.2.       Permitted Disclosures.  A receiving Party may disclose Confidential
Information of the disclosing Party in order to comply with (i) applicable law,
(ii) a legal or administrative proceeding in connection with the receiving
Party’s rights and obligations pursuant to this Agreement or (iii) the filing
requirements of the Securities and Exchange Commission or a foreign equivalent,
any stock exchange or market, or any regulatory authority, which requirements
may include the public disclosure or filing of this Agreement as a “material
agreement” in accordance with applicable law or applicable stock exchange
regulations; provided,  however, that, to the extent permitted under applicable
law, in such case the receiving Party shall (a) notify the disclosing Party of
the receiving Party’s intent to make any such disclosure sufficiently prior to
making such disclosure so as to allow the disclosing Party adequate time to take
whatever action it may deem appropriate to protect the confidentiality of the
Confidential Information of the disclosing Party to be disclosed; (b) cooperate
with the disclosing Party to take legally available steps to limit such
disclosure; (c) disclose only those portions of Confidential Information of the
disclosing Party that the receiving Party is, in the opinion of its counsel,
legally obligated to disclose; and (d) seek confidential treatment for all
Confidential Information of the disclosing Party so disclosed.

4.3.       Terms of the Agreement. The Parties agree that the terms of this
Agreement shall be treated by each Party as the Confidential Information of the
other Party in the same manner as a Party shall treat other Confidential
Information of the other Party under this Section 4 (Confidentiality).  Except
as required by applicable law, each Party agrees not to issue any press release
or public statement disclosing information relating to this Agreement or the
terms hereof without the prior written consent of the other
Party.  Notwithstanding any other provisions of this Agreement: (a) the Parties
may provide information about this Agreement and amounts paid as part of
routinely prepared summary documents; (b) the Parties may make factual
statements regarding the existence, nature, type and extent of this Agreement;
and (c) Broad may report consideration to inventors or others to whom royalties
are payable and to the government as necessary or required.

4.4.       Publication. Company acknowledges that the basic objective of the
Sponsored Research is the generation of new knowledge and its expeditious
dissemination. To further that objective, Broad retains the right, at its
discretion, to demonstrate, publish or publicize the results of the Sponsored
Research or any Inventions; provided,  however, that if Company has provided an
Option Notice with respect to an Invention, then prior to making any
publication, Broad shall, with respect to any manuscript that has not been
submitted or otherwise committed for publication before Company provides such
Option Notice,





13

--------------------------------------------------------------------------------

 



 

provide a copy of the manuscript to Company at least [**] days prior to
publication of the manuscript for publication review, in order to permit Company
to identify any disclosure of patentable information that should be protected by
the filing of a patent application before publication or disclosure of such
manuscript, to the extent such patent application would be subject to the
applicable Company License Option. If necessary to permit the preparation and
filing of a United States patent application, an additional [**] day review
period shall be granted.  The total review period under this Section 4.4
(Publication) shall not exceed [**] days, unless the Parties mutually agree in
writing to extend this review period.

5.          WARRANTIES; LIMITATION OF LIABILITY; REMEDY

5.1.       Mutual Representations. Each Party hereby represents to its knowledge
to the other Party, as of the Effective Date, as follows: (a) such Party is a
corporation duly organized, validly existing and in good standing under the laws
of the state in which it is incorporated; (b) such Party (i) has the corporate
power and authority and legal right to enter into this Agreement and to perform
its obligations hereunder, and (ii) has taken all necessary corporate action on
its part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (c) this Agreement has been duly
executed and delivered on behalf of such Party and constitutes a legal and valid
obligation binding upon such Party and enforceable against it in accordance with
its terms.

5.2.       Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY NOR ANY PARTICIPATING INSTITUTION MAKES ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND CONCERNING ITS ACTIVITIES UNDER THIS AGREEMENT OR ANY
SPONSORED RESEARCH AND EACH PARTY HEREBY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF
ITSELF OR THIRD PARTIES, VALIDITY, ENFORCEABILITY AND SCOPE OF PATENT RIGHTS,
VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER ISSUED OR PENDING, AND THE ABSENCE OF
LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.  Specifically, and without
limiting the foregoing, (i) the Parties acknowledge and agree that no outcome or
success is or can be assured with respect to the Sponsored Research and (ii)
except as specifically set forth in this Agreement, no Party and no
Participating Institution makes any warranty or representation: (a) regarding
the validity, scope or results of any Sponsored Research or any intellectual
property rights opted or granted hereunder; and (b) that the exploitation of any
intellectual property developed hereunder shall not infringe any patents or
other intellectual property rights of a Third Party.

5.3.       Limitation of Liability. EXCEPT WITH RESPECT TO A PARTY’S OBLIGATIONS
UNDER SECTION 4 (CONFIDENTIALITY), NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, NEITHER PARTY NOR ANY PARTICIPATING INSTITUTION, NOR THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, SHALL BE LIABLE TO THE OTHER PARTY
WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR





14

--------------------------------------------------------------------------------

 



 

ANY INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING INCIDENTAL,
ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS, EVEN IF SUCH PARTY OR
PARTICIPATING INSTITUTION HAS BEEN INFORMED, SHOULD HAVE KNOWN OR IN FACT KNEW
OF THE POSSIBILITY OF SUCH DAMAGES.

5.3.1.    Monetary Limitation for Broad. THE MAXIMUM AGGREGATE LIABILITY OF
BROAD AND THE PARTICIPATING INSTITUTIONS TO COMPANY FOR CLAIMS ARISING FROM OR
RELATING TO THIS AGREEMENT SHALL NOT EXCEED THE GREATER OF FIVE MILLION U.S.
DOLLARS (US $5,000,000) OR THE UNEXPENDED RESEARCH FUNDING (LESS AMOUNTS
NECESSARY FOR BROAD TO PAY NON-CANCELLABLE COMMITMENTS) HELD BY BROAD AT THE
TIME A CLAIM BY COMPANY IS FIRST BROUGHT IN A LEGAL ACTION.  The foregoing
limitation applies regardless of whether the claim is brought under contract,
tort, warranty or otherwise.

5.3.2.    Monetary Limitation for Company. EXCEPT WITH RESPECT TO ANY PAYMENTS
THAT COMPANY MAY OWE UNDER THE TERMS OF THIS AGREEMENT, THE MAXIMUM AGGREGATE
LIABILITY OF COMPANY AND ITS AFFILIATES TO BROAD FOR CLAIMS ARISING FROM OR
RELATING TO THIS AGREEMENT SHALL NOT EXCEED FIVE MILLION U.S. DOLLARS (US
$5,000,000).  The foregoing limitation applies regardless of whether the claim
is brought under contract, tort, warranty or otherwise.

5.4.       Remedy for Breach. Neither Party shall have the right to terminate
this Agreement as a result of any breach by the other Party of this Agreement.
Without limiting the foregoing, in the event of any breach by a Party of this
Agreement, the non-breaching Party shall have recourse to any remedy other than
termination available at law or in equity, including an action for specific
performance of this Agreement, subject to the terms of this Agreement, including
without limitation Section 5.3.1 (Monetary Limitation for Broad) and Section
5.3.2 (Monetary Limitation for Company).

5.5.       Remedy for Material Breach by Broad. Notwithstanding the foregoing
Section 5.4 (Remedy for Breach), in the event of a material breach of this
Agreement by Broad, if Broad fails to cure such material breach within [**] days
after the date of receipt of a written notice thereof from Company, then:

5.5.1.    Company may credit an amount equal to the amount of Research Funding
expended by Broad on the research program associated with such material breach
(the “Creditable Amount”) against a future Research Payment payable by Company,
which Creditable Amount Broad shall determine and report to Company in writing
within [**] days after having failed to cure such material breach; and

5.5.2.    Company shall have recourse to any remedy, other than termination,
available at law or in equity with respect to such material breach, including an
action for specific performance of this Agreement, subject to the terms of this
Agreement





15

--------------------------------------------------------------------------------

 



 

and provided that any damages payable by Broad to Company in connection with
such material breach shall (i) be reduced by any Creditable Amount for such
material breach already credited against a future Research Payment pursuant to
Section 5.5.1 and (ii) reduce any Creditable Amount for material breach not yet
credited against a future Research Payment pursuant to Section 5.5.1.

The Parties acknowledge that (A) any breach of failure to give notice under the
Agreement can be cured by notice given and (B) the cure period shall be tolled
pending resolution of any bona fide dispute between the Parties as to whether
any such material breach has occurred.

6.          TERM AND TERMINATION

6.1.       Term. This Agreement shall commence as of the Effective Date and,
unless earlier terminated in accordance with the terms hereof, or terminated or
extended by mutual written consent of the Parties, shall continue until
Company’s receipt of a written notice from Broad informing Company of the later
of (i) the expenditure of all Research Payments set forth in Schedule 2
(Research Funding Payments) by Broad and (ii) the expiry of (1) the last
Negotiation Period, if Company exercises the last Company License Option or (2)
the last Option Period, if Company does not exercise such Company License Option
(the “Term”).

6.2.       Termination for Bankruptcy. Either Party may, but is not required to,
terminate this Agreement if, at any time, the other Party shall file in any
court or agency pursuant to any statute or regulation of any state, country or
jurisdiction, a petition in bankruptcy or insolvency or for reorganization or
for an arrangement or for the appointment of a receiver or trustee of that Party
or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.

6.3.       Accruing Obligations. The termination or expiration of this Agreement
shall not relieve Company of the obligation to pay any amounts accruing under
this Agreement up to the date of termination or expiration.

6.4.       Survival. The following provisions shall survive the termination of
this Agreement: Section 4 (Confidentiality), Section 5 (Warranties; Limitation
of Liability; Remedy), Section 6.3 (Accruing Obligations), Section 6.4
(Survival) and Section 7 (Miscellaneous).

7.          MISCELLANEOUS

7.1.       Notices. Unless otherwise specifically provided, all notices required
or permitted by this Agreement shall be in writing and may be delivered
personally, or may be sent by expedited delivery or certified mail, return
receipt requested, to the following addresses, unless the Parties are
subsequently notified of any change of address in accordance with this Section
7.1 (Notices):





16

--------------------------------------------------------------------------------

 



 

If to Broad:

The Broad Institute, Inc.

 

Attn:  [**]

 

Chief Business Officer

 

415 Main Street

 

Cambridge, MA 02142

 

 

If to Company:

Editas Medicine, Inc.

 

Attention: Chief Executive Officer

 

11 Hurley Street

 

Cambridge, MA  02141

 

 

 

With a copy to:

 

 

 

Editas Medicine, Inc.

 

Attention: Legal Affairs

 

11 Hurley Street

 

Cambridge, MA  02141

 

Any notice shall be deemed to have been received as follows: (a) by personal
delivery or expedited delivery, upon receipt; or (b) by certified mail, as
evidenced by the return receipt.

7.2.       Non-Use of Name. Except as provided below, Company shall not, and
shall ensure that its Affiliates shall not, use or register the name “The Broad
Institute, Inc.,” “President and Fellows of Harvard College,” “Massachusetts
Institute of Technology,” or any variation, adaptation, or abbreviation thereof
(alone or as part of another name) or any logos, seals, insignia or other words,
names, symbols or devices that identify Broad or any Participating Institution,
or any school, unit, division or Affiliate of Broad or any Participating
Institution (“Institution Names”) for any purpose except with the prior written
approval of, and in accordance with restrictions required by, Broad or the
applicable Participating Institution, as applicable. Without limiting the
foregoing, Company shall, and shall ensure that its Affiliates shall, cease all
use of Institution Names as permitted under or in connection with this Agreement
on the termination or expiration of this Agreement except as otherwise approved
in writing by Broad or the applicable Participating Institution, as
applicable.  This restriction shall not apply to any information required by law
to be disclosed to any governmental entity.

7.3.       Dispute Resolution. The Parties agree that, in the event of any
dispute arising out of or relating to this Agreement (a “Dispute”), either Party
by written notice to the other Party may have such issue referred for resolution
to the Chief Executive Officer of Company and the Chief Operating Officer of
Broad (collectively, the “Executive Officers”).  The Executive Officers shall
meet promptly to discuss the matter submitted and to determine a resolution.  If
the Executive Officers are unable to resolve the Dispute within [**] days after
it is referred to them, then the Parties may pursue all other rights and
remedies available to them under this Agreement and the matter may be brought by
a Party as a Suit in a court of competent jurisdiction in accordance with
Section 7.4 (Governing Law and Jurisdiction) hereof.





17

--------------------------------------------------------------------------------

 



 

7.4.       Governing Law and Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without giving effect to any choice or conflict of law
provision.  Any action, suit or other proceeding arising under or relating to
this Agreement (a “Suit”) shall be brought in a court of competent jurisdiction
in the Commonwealth of Massachusetts and the Parties hereby consent to the sole
jurisdiction of the state and federal courts sitting in the Commonwealth of
Massachusetts.  Each Party agrees not to raise any objection at any time to the
laying or maintaining of the venue of any Suit in any of the specified courts,
irrevocably waives any claim that Suit has been brought in any inconvenient
forum and further irrevocably waives the right to object, with respect to any
Suit, that such court does not have any jurisdiction over such Party.
Notwithstanding any provision of this Agreement to the contrary, any Party may
immediately initiate litigation in any court of competent jurisdiction to obtain
temporary or preliminary equitable remedies, including temporary or preliminary
injunctive relief as necessary to enforce such Party’s rights under this
Agreement.

7.5.       Assignment and Successors.  This Agreement may not be assigned by a
Party, whether by operation of law or otherwise, without the prior written
consent of the other Party, except that each Party may make such an assignment
without the other Party’s consent to a successor in interest of all or
substantially all of the assigning Party’s assets or business, whether in a
merger, consolidation, reorganization, acquisition, sale of asset, Change of
Control or otherwise, provided that (a) the assigning Party shall provide the
other Party with a written notice of such assignment, which notice shall include
the identity of the assignee, transferee or controlling party and a copy of the
assignment and assumption agreement or other documentary evidence sufficient to
demonstrate compliance with this Section 7.5 (Assignment), within [**] days
after such assignment or Change of Control, and (b) such assignee or transferee
expressly agrees in writing to be bound by the terms and conditions hereof. 
Failure of an assignee to agree to be bound by the terms hereof or failure of
the assigning Party to notify the other Party and provide copies of assignment
documentation as specified above shall constitute a material breach of this
Agreement. Any attempted assignment in contravention of this Section 7.5
(Assignment) shall be null and void and shall constitute a material breach of
this Agreement.  For clarity, it shall not be an assignment, delegation or
subcontract for Broad to perform Sponsored Research through investigators or
other personnel subject to the Operating Agreement.

7.6.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

7.7.       Amendment and Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms may be waived, only by a written
instrument executed by each Party or, in the case of waiver, by the Party
waiving compliance.  The delay or failure of either Party at any time or times
to require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same.  No waiver by either Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.





18

--------------------------------------------------------------------------------

 



 

7.8.       No Agency or Partnership. Nothing contained in this Agreement shall
give either Party the right to bind the other, or be deemed to constitute either
Party as agent for or partner of the other or any Third Party.

7.9.       Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of this
Agreement shall not be affected.

7.10.     Force Majeure. Neither Party shall be responsible for delays resulting
from causes beyond the reasonable control of such Party, including fire,
explosion, flood, war, strike, or riot, provided that the nonperforming Party
uses reasonable efforts to avoid or remove such causes of nonperformance and
continues performance under this Agreement with reasonable dispatch whenever
such causes are removed.

7.11.     Interpretation. Each Party hereto acknowledges and agrees that:  (a)
it or its counsel reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; (c) the terms and
provisions of this Agreement shall be construed fairly as to both Parties hereto
and not in favor of or against either Party, regardless of which Party was
generally responsible for the preparation of this Agreement; (d) all references
herein to “dollars” or “$” shall mean United States Dollars; and (e) the use of
“include,” “includes,” or “including” herein shall not be limiting and “or”
shall not be exclusive.

7.12.     Headings. Section and subsection headings are inserted for convenience
of reference only and do not form a part of this Agreement.

7.13.     No Security Interest. Company shall not enter into any agreement under
which Company grants to or otherwise creates in any Third Party a security
interest in this Agreement or any of the rights granted to Company herein.  Any
grant or creation of a security interest purported or attempted to be made in
violation of the terms of this Section 7.13 (Security Interest) shall be null
and void and of no legal effect

7.14.     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to its subject matter and supersedes all prior
agreements or understandings between the Parties relating to its subject matter.

7.15.     Counterparts. The Parties may execute this Agreement in two or more
counterparts, which may be exchanged by electronic scan copies, each of which
shall be deemed an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.

7.16.     Press Release. Notwithstanding the provisions of Section 7.2, the
Parties may agree on a public communications plan that shall define the nature
and scope of the information relating to this Agreement and the relationship
between the Parties that shall be disclosed publicly and may issue a press
release in such form as is consistent with such communications plan and mutually
acceptable to the Parties.  Each Party agrees that it will not issue a press
release or other public statement without obtaining the prior written approval
of the other Party.

 





19

--------------------------------------------------------------------------------

 



 

[Signatures Follow]

 





20

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

THE BROAD INSTITUTE, INC.:

    

EDITAS MEDICINE, INC.:

 

 

 

 

 

By:

/s/ Issi Rozen

 

By:

/s/ Andrew Hack

 

 

 

 

 

Name:

Issi Rozen

 

Name:

Andrew Hack

 

 

 

 

 

Title:

Chief Business Officer

 

Title:

Chief Financial Officer

 

 



21

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

Defined Terms

“Acquisition Value” means, with respect to a Company Sale, the amount equal to
the total gross non-contingent consideration paid or payable (regardless of
whether such consideration is paid or payable in cash, stock, by assumption of
debt or otherwise) by the acquirer (or its designees, successors or assigns, as
applicable) in a Company Sale, with such amount grossed up for any applicable
Deduction taken. For the purpose of determining Acquisition Value, the valuation
of any securities or other non-cash assets paid or payable as consideration with
respect to a Company Sale shall be determined by reference to the operative
transaction agreement(s) for such Company Sale, provided that, if no such
valuation is readily determinable from such operative transaction agreement(s),
then:

 

(a) for securities primarily listed and quoted for trading on New York Stock
Exchange, the NYSE Amex Equities (formerly the American Stock Exchange), the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or other securities exchange, the per share value shall be deemed to be the
average of the closing prices of such securities on such exchange or market, as
applicable, over the [**]-day period ending [**] days prior to the Company Sale
Date;

 

(b) for securities primarily listed and quoted for trading on the OTC Bulletin
Board or equivalent, the per share value shall be deemed to be the average of
the closing bid prices over the [**]-day period ending [**] days prior to the
Company Sale Date;

 

(c) for all other securities or for assets other than securities or cash, the
value shall be determined in good faith by mutual agreement of Broad and Company
(or Company’s acquirer or successor entity, as applicable). If the parties are
not able to agree in good faith on such value within [**] days after payment of
such securities or property, then such dispute will be handled pursuant to
Section 7.3

(Dispute Resolution) of the Agreement.

 

“Affiliate” means, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition only, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” means the possession, directly
or indirectly, of the power to direct the management or policies of an
organization or entity, whether through the ownership of voting securities or by
contract relating to voting rights or corporate governance, or otherwise.
Without limiting the foregoing, control shall be presumed to exist when a Person
(a) owns or directly controls more than fifty percent (50%) of the voting
securities or other ownership interest of another Person or (b) possesses,
directly or indirectly, the power to elect or appoint more than fifty percent
(50%) of the members of the governing body of the other Person.

 

“Applicable Product” means (i) any product that is based on or incorporates an
Invention that is the subject of an exclusive license to Company under an
Invention License Agreement or (ii) any gene editing, gene targeting or genomic
medicine human therapeutic product, other than an [**] Product, that is based on
or incorporates in whole or in part CRISPR Technology that is owned, co-owned or
controlled by Broad and licensed to Company.

“Asset Sale” means the sale, lease, assignment, transfer, exclusive license or
other disposition of all or substantially all of the assets of Company.

 





Schedule 1 - 1

--------------------------------------------------------------------------------

 



 

“Average Market Capitalization” means the result of (a) the sum of the Market
Capitalizations on each Trading Day during a specified period of time divided by
(b) the number of Trading Days during such specified period of time.

 

“Change of Control” means, with respect to Company, (a) a merger or
consolidation of Company with a Third Party which results in the voting
securities of Company outstanding immediately prior thereto ceasing to represent
at least fifty percent (50%) of the combined voting power of the surviving
entity immediately after such merger or consolidation, (b) a transaction or
series of related transactions in which a Third Party, together with its
Affiliates, becomes the owner of fifty percent (50%) or more of the combined
voting power of Company’s outstanding securities other than through issuances by
Company of securities of Company in a bona fide financing transaction or series
of related bona fide financing transactions, or (c) the sale or other transfer
to a Third Party of all or substantially all of Company’s assets or all or
substantially all of Company’s business to which this Agreement relates.

 

“Closing Price” means, with respect to a particular date, the last reported
sales price on (i) such date if such date is a Trading Day, or (ii) if such date
is not a Trading Day, the most recent date prior to such date that is a Trading
Day.

 

“Common Stock” means the common stock, par value $0.0001 per share, of Company.

 

“Company Sale” means (i) an Asset Sale to one or more Person(s), (ii) a Merger
or (iii) an acquisition of at least [**] percent ([**]%) of Company’s shares by
a Person or by a Group in a single transaction or a series of related
transactions. Notwithstanding anything to the contrary, (a) any Person that
controls, is controlled by, or is under common control with, Company shall not
be a “Person” for the purpose of this definition, (b) any Group that is solely
comprised of Persons that control, are controlled by, or are under common
control with, Company shall not be a “Group” for the purpose of this definition,
and (c) for the purpose of this definition only, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means the
(1) ownership or control of more than fifty percent (50%) of the voting
securities or other ownership interest of another Person or (2) the possession,
directly or indirectly, of the power to elect or appoint more than fifty percent
(50%) of the members of the governing body of the other Person.

“Company Sale Date” means the date of closing of a Company Sale.

“Company Sale Research Payment” means the amount equal to the sum of all
Research Payments that (a) correspond to Value Triggers that are lower than or
equal to the Company Sale Value Trigger and (b) are unpaid as of the day
immediately prior to the Company Sale Date. By way of example, if Company has
only paid the first two Research Payments to Broad as of the day immediately
prior to the Company Sale Date, and the Company Sale Value Trigger is $[**],
then the Company Sale

Research Payment shall be $[**].

“Company Sale Value Trigger” means the lowest Value Trigger that (a) corresponds
to a Research Payment that is unpaid and not due and payable under Section 3.3
(Achievement of Value Triggers) as of the day immediately prior to the Company
Sale Date and (b) is higher than the Acquisition Value. By way of example, if
the lowest Value Trigger under clause (a) of the foregoing sentence is $[**] and
the Acquisition Value is $[**] then the Company Sale Value Trigger is $[**]. By
way of further example, if the lowest Value Trigger under clause (a) of the
foregoing sentence is $[**] and the Acquisition Value is $[**] then the Company
Sale Value Trigger is $[**].





Schedule 1 - 2

--------------------------------------------------------------------------------

 



 

“CRISPR Technology” means an enzymatically active or inactive endonuclease
combined with a nucleic acid moiety that preferentially binds to a specified
nucleic acid sequence and targets the endonuclease to the nucleic acid sequence,
where either the endonuclease or nucleic acid moiety can be engineered and/or
linked to an effector moiety.

 

“Deductions” means, with respect to a Company Sale, any amounts that are
deducted from the gross proceeds, and thereby reduce the amount paid to the
holders of capital stock of Company, including, without limitation: (a) amounts
paid to investment bankers, accountants or attorneys in connection with the
transaction, (b) severance or change of control payments made to employees or
directors of Company, (c) payments made to a Third Party to pay off
indebtedness, (d) liquidation preference payments or (e) amounts placed into
escrow or a similar holdback.

 

“Enterprise Value” means, with respect to an entity, the equity value of such
entity as determined in a Valuation Analysis.

 

“Exchange Act” means the United States Securities and Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“[**] Product” means a product that [**].

 

“FMV of Common Stock” means (a) if Company’s shares of Common Stock are Public
Securities as of the applicable determination date, the Closing Price, or (b) if
Company’s shares of Common Stock are not Public Securities as of the applicable
determination date, the value determined by dividing (1) the Enterprise Value as
determined in the most recent Valuation Analysis prior to such date by (2) the
total number of issued and outstanding shares of Common Stock (assuming
conversion of all outstanding stock other than common stock into common stock).

 

“Group” means two or more Persons acting as a partnership, limited partnership,
syndicate or other group for the purposes of acquiring, holding, voting or
disposing of the securities of a company.

 

“Issuance Date” means the date of issuance of any Promissory Note or any Note
Shares.

 

“Market Capitalization” means, with respect to a particular Trading Day, the
closing price per share of Common Stock on such Trading Day multiplied by the
number of shares of Common Stock outstanding as set forth [**] or (b) [**], in
each case (a) and (b) [**] on or prior to such Trading Day. In the event that
Common Stock are not Public Securities, Market Capitalization shall mean with
respect to a particular Trading Day, the Enterprise Value of Company and any
Affiliate(s) to which Company has materially contributed or transferred assets,
as determined in the most recent Valuation Analysis prior to such date.

 

“Merger” means any merger or consolidation of Company with or into another
Person where the pre-merger or pre-consolidation, as the case may be,
stockholders of Company (or, in the event that there is a related tender offer
for Company’s shares prior to the merger or consolidation by a Person or a Group
that is a party to such merger or consolidation, the stockholders of Company
immediately prior to the commencement of such related tender offer) do not own,
immediately after such merger or consolidation, as the case may be, a majority
of the total voting power represented by the outstanding voting securities of
the surviving entity.

 





Schedule 1 - 3

--------------------------------------------------------------------------------

 



 

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Effective Date is
the NASDAQ Global Select Market.

 

“Promissory Note” means a promissory note in the form attached hereto as Exhibit
3.5.

 

“Public Securities” means securities that are listed on a national securities
exchange registered under the Exchange Act or if not listed on a national
securities exchange registered under the Exchange Act, quoted on NASDAQ, OTCQB
or other similar quotation system.

 

“Resale Registration Statement” means a registration statement on Form S-1 or
Form S-3 filed by Company with the Securities and Exchange Commission under the
Securities Act [**].

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices).  In the event that Common Stock are not Public
Securities, Trading Day shall mean a business day in Cambridge, Massachusetts.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Trigger Date” means [**].

“Trigger Date Value Trigger” shall have the meaning set forth in the definition
of “Trigger Date” in this Schedule 1 (Defined Terms).

“Valuation Analysis” means, with respect to an entity, a valuation analysis of
such entity conducted by an independent valuation expert for purposes of
compliance with Section 409A and approved by the Board of Directors (or
equivalent body) of such entity in good faith.  In the event that the Common
Stock cease to be Public Securities during the Term and prior to the earliest of
(a) the [**] anniversary of the Effective Date, (b) a Company Sale and (c) the
payment by Company of all Research Payments that may become due hereunder,
Company shall commission such a valuation analysis of Company and any
Affiliate(s) to which Company has materially contributed or transferred assets
no less frequently than once every six (6) months.





Schedule 1 - 4

--------------------------------------------------------------------------------

 



 

“Value Trigger” means each amount shown in the column labeled “Value Trigger” in
Schedule 2 (Research Funding Payments).

The following terms shall have the meaning ascribed to them in the Sections set
forth opposite such terms below:

 

Term

   

Section Reference

 

 

 

Agreement

 

Preamble

 

 

 

Application Information

 

Section 2.4.2

 

 

 

Broad

 

Preamble

 

 

 

Buy-In

 

Section 3.6.11

 

 

 

Buy-In Price

 

Section 3.6.11

 

 

 

Company

 

Preamble

 

 

 

Company License Option

 

Section 2.4.1

 

 

 

Confidential Information

 

Section 4.1

 

 

 

Confidential Information of Broad

 

Section 4.1

 

 

 

Confidential Information of Company

 

Section 4.1

 

 

 

Controlled

 

Section 2.4.1

 

 

 

Creditable Amount

 

Section 5.5.1

 

 

 

Deadline Date

 

Section 3.6.11

 

 

 

Disclosure Notice

 

Section 2.3

 

 

 

Dispute

 

Section 7.3

 

 

 

Effective Date

 

Preamble

 

 

 

Executive Officers

 

Section 7.3

 

 

 

Extension Notice

 

Section 2.4.2

 

 

 

Installment

 

Section 3.6.2.1

 

 

 

Institution Names

 

Section 7.2

 





Schedule 1 - 5

--------------------------------------------------------------------------------

 



 

 

Term

   

Section Reference

 

 

 

Invention

 

Section 2.3

 

 

 

Invention License Agreement

 

Section 2.4.1

 

 

 

Maturity Date

 

Section 3.6.2.1

 

 

 

Negotiation Period

 

Section 2.4.2

 

 

 

Note Shares

 

Section 3.6.3

 

 

 

Noteholder

 

Section 3.6.1

 

 

 

Operating Agreement

 

Section 2.4.3

 

 

 

Option Notice

 

Section 2.4.2

 

 

 

Option Period

 

Section 2.4.2

 

 

 

Optioned IP

 

Section 2.4.1

 

 

 

Participating Institution

 

Section 2.4.3

 

 

 

Party

 

Preamble

 

 

 

Prosecution Costs

 

Section 2.4.2

 

 

 

Reports of Broad

 

Section 2.2

 

 

 

Representatives

 

Section 4.1

 

 

 

Research Funding

 

Section 3.1

 

 

 

Research Payment

 

Section 3.3

 

 

 

Rule 144

 

Section 3.6.10

 

 

 

Sponsored Research

 

Section 2.1

 

 

 

Suit

 

Section 7.4

 

 

 

Term

 

Section 6.1

 

 

 

Third Party

 

Section 2.4.1

 

 

 

Transfer Agent

 

Section 3.6.10

 

 



Schedule 1 - 6

--------------------------------------------------------------------------------

 



 

SCHEDULE 2

Research Funding Payments

Value Trigger

Research Payment

[**]

US$ 5 million

[**]

US$ 7.5 million

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 



Schedule 2 - 1

--------------------------------------------------------------------------------

 



 

EXHIBIT 3.5

 

Form of Promissory Note

 

THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

No. [_____]

EDITAS MEDICINE, INC.

PROMISSORY NOTE

$[_____]

Cambridge, Massachusetts

 

[_____], 20[__]

 

Editas Medicine, Inc., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to [_____] (the “Noteholder”) (collectively,
the “Parties”), the principal sum of [_____] Dollars ($_________) on [_____],
20[__], and to pay interest from the date hereof on the unpaid balance of such
principal amount from time to time outstanding at the rate of four and
eight-tenths percent (4.8%) per annum, such interest to be due and payable on
the same schedule as the principal amount of this Promissory Note (the “Maturity
Date”).

Interest on this Promissory Note (the “Note”) shall be computed on the basis of
a year of 365 days for the actual number of days elapsed.  All payments by the
Company under this Note shall be in immediately available funds.

1.          Conversion; Payment for Notes in Stock of the Company.

1.1        General.  This Note shall, at the election of the Company, be subject
to payment in common stock of the Company, par value $0.0001 per share (the
“Common Stock”), as provided and subject to the requirements of Sections 3.6.3
through 3.6.12 of that certain Sponsored Research Agreement, dated
[____________, 2018], by and between the Company and the Broad Institute, Inc.
(the “Agreement”).  Notwithstanding the foregoing, the Company shall have no
obligation to make such election to issue Note Shares (as defined in the
Agreement) as payment for this Note.

1.2        Amount of Note Remaining Unpaid. In the event the Company converts a
portion of the principal and interest payable under this Note into shares of
Common Stock in accordance with Section 1.1 of this Note, the principal amount
and accrued interest of this Note remaining unpaid by the Company immediately
after the Noteholder’s receipt of any given Note Shares shall equal the original
principal amount and accrued interest of this Note remaining unpaid by the
Company immediately prior to the date of receipt of such Note Shares less the
product of (i) the number of such Note Shares received by the Noteholder that
the Company has notified the





 

--------------------------------------------------------------------------------

 



 

Noteholder shall be considered payment of the principal or accrued interest, as
applicable, on this Note times (ii) [**].  For purposes of calculating interest
on the principal amount of this Note remaining unpaid, each payment of a portion
of the principal amount of this Note shall be deemed to have occurred on the
Trading Day (as defined in the Agreement) immediately prior to the date of
receipt by the Noteholder of Note Shares that the Company has notified the
Noteholder are considered payment of the principal amount of this Note. If any
principal amount of this Note or accrued interest remains unpaid on the Maturity
Date of this Note, then the Company shall pay all such remaining principal and
accrued interest within five (5) business days after such Maturity Date by
paying cash to the Noteholder in an amount equal to such unpaid amounts, with
interest calculated to such Maturity Date.

1.3        Fractional Shares.  No fractional shares of Common Stock shall be
issuable upon conversion of this Note.

2.          Prepayment.  The Company may prepay this Note at any time, upon at
least five (5) business days’ prior notice to the Noteholder, by paying to such
Noteholder an amount in cash equal to any principal and accrued interest
remaining unpaid under this Note, with interest calculated to the business day
immediately prior to such payment.

3.          Default.  The entire unpaid principal of this Note and the interest
then accrued on this Note shall become and be immediately due and payable,
without any notice or demand of any kind or any presentment or protest, if any
one of the following events shall occur and be continuing at the time of such
demand, whether voluntarily or involuntarily, or, without limitation, occurring
or brought about by operation of law or pursuant to or in compliance with any
judgment, decree or order of any court or any order, rule or regulation of any
governmental body:

3.1        If default shall be made in the payment of principal or interest on
the Note, and if any such default shall remain unremedied for ten (10) days; or

3.2        If the Company (i) makes a composition or an assignment for the
benefit of creditors or trust mortgage, (ii) applies for, consents to,
acquiesces in, files a petition seeking or admits (by answer, default or
otherwise) the material allegations of a petition filed against it seeking the
appointment of a trustee, receiver or liquidator, in bankruptcy or otherwise, of
itself or of all or a substantial portion of its assets, or a reorganization,
arrangement with creditors or other remedy, relief or adjudication available to
or against a bankrupt, insolvent or debtor under any bankruptcy or insolvency
law or any law affecting the rights of creditors generally, or (iii) admits in
writing its inability to pay its debts generally as they become due; or

3.3        If an order for relief shall have been entered by a bankruptcy court
or if a decree, order or judgment shall have been entered adjudging the Company
insolvent, or appointing a receiver, liquidator, custodian or trustee, in
bankruptcy or otherwise, for it or for all or a substantial portion of its
assets, or approving the winding-up or liquidation of its affairs on the grounds
of insolvency or nonpayment of debts, and such order for relief, decree, order
or judgment shall remain undischarged or unstayed for a period of sixty (60)
days; or if any substantial part of the property of the Company is sequestered
or attached and shall not be returned to the possession of the Company or such
subsidiary or released from such attachment within sixty (60) days.





 

--------------------------------------------------------------------------------

 



 

4.          General.

4.1        Successors and Assigns.  This Note, and the obligations and rights of
the Company hereunder, shall be binding upon and inure to the benefit of the
Company, the Noteholder, and their respective heirs, successors and assigns.

4.2        Restrictions on Transfer. This Note may not be transferred pursuant
to Section 3.6.2.2 of the Agreement. The Company may not assign this Note
without the consent of the Noteholder.

4.3        Amendments and Waivers.  Amendments or additions to this Note may be
made or compliance with any term, covenant, agreement, condition or provision
set forth herein may be omitted or waived (either generally or in a particular
instance and either retroactively or prospectively), upon written consent of the
Company and the Noteholder. The delay or failure of either the Company or the
Noteholder at any time or times to require performance of any provisions hereof
shall in no manner affect the rights at a later time to enforce the same.

4.4        Currency.  All cash payments shall be made in such coin or currency
of the United States of America as at the time of payment shall be legal tender
therein for the payment of public and private debts.

4.5        Notices.  All notices, requests, consents and demands shall be made
in writing and shall be mailed postage prepaid, or delivered by hand, to the
Company or to the Noteholder at their respective addresses set forth below or to
such other address as may be furnished in writing to the other party hereto:

If to the Noteholder:

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

If to Company:

Editas Medicine, Inc.

 

11 Hurley Street

 

Cambridge, Massachusetts 02141

 

Facsimile:  617-494-0985

 

Attn:  Chief Executive Officer

 

Copy to:  Legal Affairs

 

 

 

With a copy to:

 

 

 

WilmerHale

 

60 State Street

 

Boston, MA 02019

 

Facsimile:  617-526-5000

 

Attn:  Steven Barrett

 

4.6        Governing Law.  This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the Commonwealth of Massachusetts, without giving effect to any choice or
conflict of law provision. Any action, suit or other proceeding arising under or
relating to this Note (a “Suit”) shall be brought in a court of competent
jurisdiction in the Commonwealth of Massachusetts, and the Parties consent to
the sole jurisdiction of the state and federal courts sitting in the
Commonwealth of Massachusetts.  Each Party agrees not to raise any objection at
any time to the laying or maintaining of the venue of any Suit in any of the
specified courts, irrevocably waives any claim that Suit has been brought in any
inconvenient forum and further irrevocably waives the right to object, with
respect to any Suit, that such court does not have any jurisdiction over such
Party.

 





 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.

 

    

EDITAS MEDICINE, INC.

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT 3.6.10

 

Form of Legend Removal Certificate – Resale with Effective Registration
Statement

 

Date:  _______________________

Editas Medicine, Inc.

c/o WilmerHale

60 State Street

Boston, MA 02109

 

Attention:  Sharon Napolitano

Re:                  Sale of Shares of Common Stock of Editas Medicine, Inc.
(the “Company”) pursuant to the Registration Statement on Form S-3, as amended
(File No. 333- ________)(the “Registration Statement”)

Dear Sir/Madam:

The undersigned (the “Seller”) proposes to sell _____ shares (the “Shares”) of
common stock of the Company pursuant to the Registration Statement.  To induce
you to remove the restrictive legend or stop order in effect with respect to the
Shares so that the Seller can consummate the sale of the Shares, the Seller
hereby represents, warrants and agrees as follows:

1.          The certificate(s) or account(s) evidencing the Shares (the
“Certificate”) are as follows:

Certificate or
Account Number

   

Date

   

Number of Shares

   

Registered
Holder

 

2.          If the Certificate represents a greater number of shares than those
proposed to be sold at this time, it is understood that a new certificate for
the balance of the shares which are not sold will be sent to the Seller with the
same restrictive legend as is currently affixed to the Certificate.

3.          With respect to the offer and sale of the Shares, the Seller and any
broker or dealer acting on the Seller’s behalf will comply with all applicable
requirements of the Securities Act of 1933, as amended (the “Act”), and the
rules and regulations thereunder.

4.          The Seller and any broker or dealer acting on the Seller’s behalf
will comply with the plan of distribution set forth in the Company’s Prospectus
dated ________ (the “Prospectus”).1

--------------------------------------------------------------------------------

1         Include applicable prospectus supplements in the description of the
Prospectus.





 

--------------------------------------------------------------------------------

 



 

5.          The Seller is listed as a selling stockholder in the Prospectus.

6.          The Seller acknowledges that it is responsible for complying with
all applicable laws, rules and regulations relating to the offer and sale of the
Shares, including without limitation applicable “Blue Sky” or state securities
laws.

The Company, its counsel and its transfer agent may rely upon the statements,
representations and warranties made herein as if this letter had been addressed
to them.

 

Very truly yours,

 

 

 

 

 

(Signature of Stockholder)

 

 

 

 

 

Please print or type name and address of Stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------